DETAILED ACTION

This is a Non-Final Action in response to the RCE and claims filed 01/25/22.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-12, and 14-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “applying a coating to a film via a nanoimprint lithography process [and] embossing a portion of the coating to provide a lens array…” which is indefinite.  A nanoimprint lithography process necessities both a coating step and an imprint (embossing) step.  Thus, “embossing” is redundant, and “coating…via a nanoimprint lithography process” is unclear.  For prosecution on its merits, the recitation will be joined to clarify e.g. “applying a coating to a film and embossing a portion of the coating to provide a lens array including a Fresnel lens via a nanoimprint lithography process”.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boswell et al. (US 2010/0090455).
Although unclear for the reasons stated above, Boswell discloses a method for preparing a label comprising: applying a coating to a film and embossing a portion of the coating to provide a lens array (0189; Fig. 1); the coating may be printed via ink jet or flexo or gravure (0050); the embossed lens array may be a Fresnel type lens (0212); the label may be provided with a printed image in register with the embossed coating, either before or after embossing (0205). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-12, and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2020/0223245) (Effective filing date: 09/27/17) in view of Richert et al. (US 2014/0110931).
In respect to claims 1, 8-12, and 14-15, Holmes discloses a method of preparing a label comprising: applying a coating (HRI resin) 12 to a film 10 (Fig. 4b), and embossing a portion of the coating 12 to provide a lens array (0048); the embossing may be achieved via an “imprint lithography process”, which comprising positioning the film having the coating around a cylinder 200 that has been engraved with the embossed lens pattern “embossed images” and is cured via a curing lamp 250 (Fig. 4b), which may be UV cured (0051).  Holmes does not disclose how the embossed lens pattern on the cylinder is formed (e.g. via diamond cut engraving or laser engraving) however this is a product-by-process limitation i.e. the method is not positively recited and is outside of the scope of forming the label. 
Holmes discloses the use of a lens, but not explicitly a Fresnel lens, however, Richert et al. teach a similar method of preparing a similar label, the label may also comprise a lens, and particularly a Fresnel lens (0115).  It would have been obvious to provide the lens taught in Holmes as a Fresnel lens in view of Richert et al. to provide a flatter element with the same refraction characteristics.  This is a well-known benefit of Fresnel lenses.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, the selection of any particular type of lens e,g, Fresnel lens, which is well-known in the art. Furthermore, there is no specificity to a Fresnel lens, as the applicant lists other equally suitable types of lenses (0025).
Holmes does not disclose any printing before or after the nanoimprint lithography process, however, Richert et al. teach providing printing before and/or after the same process (0152).  It would have been obvious to add conventional printing before and/or after the nanoimprint lithography process.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing conventional printing, which is widely known for advertising, printing of personal identification, artwork etc. 
In respect to claim 7, Holmes do not disclose particular dimensions of the coating and coating embossing, however, Richert et al. teach a “nanoimprint” process wherein the embossed lens pattern may be “vary from nanometers to micrometers in dimension” (0115); also, Richert et al. teach examples of the coating (UV lacquer) thickness of 6 μm (0199).  It would be obvious to provide the coating and embossings taught in Holmes at these dimensions in view of Richert et al. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a suitable thickness as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In respect to claims 4 and 5, Holmes discloses that the film 10 may comprise polypropylene.  Holmes does not explicitly disclose BOPP, however, this is taught by Richert et al. and would be an obvious provision since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments

Applicant's arguments filed 01/25/22 have been fully considered but they are not persuasive.
In respect to the 35 USC 102(a)(1) rejection over Boswell, the applicant summarily argues that “Boswell does not teach or suggest a nanoimprint lithography process”, however the Examiner respectfully disagrees.  Although Boswell does not disclose the particular semantics of a “nanoimprint lithography process”, as best can be determined, the same process is disclosed, namely, providing UV-curing cylinders and imprinting via embossing on the cylinders.  Though “nano” is never mentioned, Boswell does disclose a “sub-microscopic” process, which is believed to include nanoscale to one of ordinary skill in the art.  Furthermore, even if the Fresnel lens has micron-sized features (0212), this is general feature such as width, height, and spacing, as one of ordinary skill understands that dimensions these features must be over about 1 micron as to not cause diffractive effects.  Regardless, even if the spacings, width, and height of a Fresnel lens are micron scale, the triangular nature of the lens components infers nanometer sized components (near the tips of the triangles).   
In respect to the 35 USC 103 rejection over Holmes in view of Richert et al. the applicant summarily argues that “Neither Holmes nor Richert teaches printing additional graphics onto a surfaced of the label, wherein the additional graphics are in register with the lens array”, however, Richert teaches additional graphics as detailed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        22